82218: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17527: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82218


Short Caption:VARGAS VS. J MORALES INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A768988Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/30/2020 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/28/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMax VargasOscar Peralta
							(Peralta Law Group)
						


RespondentJ Morales Inc.Adrienne R. Brantley-Lomeli
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Ogonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/15/2020Filing FeeFiling Fee due for Appeal. (SC)


12/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-45368




12/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-45371




12/28/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/10/20. To Court Reporter: Kaihla Berndt. (SC)20-46635




12/28/2020Filing FeeFiling Fee Paid. $250.00 from Peralta Law Group, PLLC, check no. 1303.  (SC)


12/29/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-46823




12/30/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)20-46893




01/11/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-00854




01/12/2021Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction. The motion is denied. (SC)21-00950




01/15/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-01476




01/19/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-01579




01/19/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-01622




01/21/2021Settlement Order/ProceduralFiled Order Concluding Settlement Proceedings. Pursuant to the recommendation of the settlement judge and good cause appearing, this appeal is removed from the settlement program.  The settlement proceedings are concluded.  Briefing shall remain suspended, however, pending further order of this court.  (SC)21-01803




01/22/2021MotionFiled Appellant's Emergency Motion for Stay of Proceedings in District Court Pending Appeal. (SC)21-02108




01/26/2021MotionFiled Appellant's Opposition to Respondent's Motion to Dismiss Appeal. (SC)21-02474




01/28/2021MotionFiled Respondent's Response to Opposition to Motion to Dismiss. (SC)21-02653




02/02/2021MotionFiled Respondent's Reply to Response To Motion to Dismiss. (SC)21-03193




02/12/2021Order/ProceduralFiled Order Regarding Jurisdiction and Denying Motion for Stay.  Appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix.  In addition to the merits of this appeal, the parties' briefs shall contain a detailed discussion regarding this court's jurisdiction to consider this appeal.  Appellant has also filed a motion for stay pending appeal.  The motion is thus denied without prejudice so that appellant may first seek relief in the district court.  (SC)21-04268




05/11/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: May 27, 2021. (SC)21-13416




05/20/2021TranscriptFiled Notice from Court Reporter. Kaihla Berndt  stating that the requested transcripts were delivered.  Dates of transcripts:11/10/20. (SC)21-14555




05/27/2021BriefFiled Appellant's Opening Brief. (SC)21-15319




05/27/2021AppendixFiled Joint Appendix. (SC)21-15320




06/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: July 12, 2021. (SC)21-18570




07/12/2021BriefFiled Respondent's Answering Brief. (SC)21-20050




08/25/2021Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


01/28/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-02914




06/02/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Herndon. Author: Herndon, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 38. SNP22-JH/LS/DH. (SC).22-17527




06/27/2022RemittiturIssued Remittitur. (SC)22-20164




06/27/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 28, 2022. (SC)22-20164





Combined Case View